Title: From George Washington to George Clinton, 15 November 1783
From: Washington, George
To: Clinton, George


                  
                     Sir
                     West Point 15th Novr 1783
                  
                  By this Express, your Excellency will receive the requests of the Pay Master and Quarter Master, Generals, for the Loan of One thousand Dollars each, to enable them to supply the present necessities of the Army—if the terms of their proposals are agreeable, I should be very happy in your Excellency’s compliance with their requests.  I have the honor to be Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                  
               